DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable Each of independent claims 1, 10, and 24 require a compensation for an effect of the temperature gradient on sensor measurements. However, the specification as file does not provide enough information so that one of ordinary skill in the art can actually make the claimed compensation.  With respect to how the compensation is done, the applicant’s specification states as follows:[0036] Code, algorithms, routines or other instructions for processing sensor data may be employed by compensation module 222, schematically represented in this figure as being stored in memory 210 for execution by sensor processor 208, to perform any of the operations associated with the techniques of this disclosure. As will be discussed in further detail below, the opposing sensor pair configurations of this disclosure can compensate for the existence of a temperature gradient across the sensor by combining the measurements from the opposing sensors. Correspondingly, compensation module 222 may be configured to perform this combination of measurements, which may include in some embodiments selectively weighting the measurements as warranted by the architecture or design of the sensor configuration. Compensation module 222 may combine measurements from opposing pairs of sensors from any of internal sensor configuration 212, external sensor configuration 214 and/or auxiliary sensor configuration 216. For example, when one sensor of the opposing pair is implemented in internal sensor configuration 212 and the other in external sensor configuration 214 or auxiliary sensor configuration 216, calibration module 212 may receive the measurements output by the other sensor to perform the combination. As desired, compensation module 222 or another aspect of SPU 206 may control the other sensor in a master/slave configuration. As noted, the combination of measurements may be with regard to one or more axes of measurement. Alternatively, or in addition, the functionality of compensation module 222 may be implemented using host processor 202 and memory 204 or .
With this in mind the particular metes and bounds for selectively weighting as warranted by the architecture or design of the sensor configuration is not adequately defined or disclosed by the applicant.  Also, there is no disclosure of the specific codes, algorithms, routines, or other instructions that can be used to practice the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  In this particular case, the applicant has provided no working examples as to compare what might be a warranted selective weighting in the prior art, as there are no examples in the specification and no provided information disclosure statement with references that are deemed to be similar (Wands 
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. First, the claim are written as a means to compensate for a temperature gradient for any and all sensors, which is not supported by the written description.  The written description actually mentions specific sensor types which can be compensated for, and thus the applicant does not have possession of a method for compensation of a sensor assembly, but compensation of sensor assemblies as the method is not disclosed to work for any and all sensor types.
Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The device is disclosed to use temperature elements (heating and/or cooling) in order to provide a temperature gradient across a sensor, which is supposed to be compensated for.  However, the sensors are disclosed to be MEMS type sensors, which are essentially point type sensors.  The heaters are disclosed to be on chip heaters, thus heat would be applied to the sensor. Figure 3, for example, shows a heater (304, 306) which is located below a sensor (300, 302). 

    PNG
    media_image1.png
    393
    398
    media_image1.png
    Greyscale

In this configuration, how is there a “gradient” applied to or across the sensor at all? The gradients (308,310) seem to indicate heat radiating across the sensor, but how is there a gradient applied across the sensor versus simply heating the sensor that is located on the chip, as disclosed? Figure 4 even seems to indicate that there is a temperature disclosed (shown as line 400 and 402), but it is not clear that there is a gradient across the sensor, just a temperature across the sensor as the heater is activated and reaches a temperature. The heater temperature is constant so as the heater heats to whatever temperature it is set for, the sensor is affected by the temperature, but there is no gradient across the sensor, there is a temperature effect, yes, but how is it a gradient (an increase/decrease in temperature) across the sensor .
Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive. The applicant filed an affidavit, which does not provide any proof or substance to address any of the issues raised in the previous office action.  The affidavit simply points to the applicant’s specification and states that the specification discloses “XYZ”. There is no further proof or evidence provided and thus there is .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



January 3, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861